DETAILED ACTION
This Office action is in response to the amendment filed on 08/26/2022. Claims 2-6 and 8-14 are pending. Claims 2 and 5 have been amended. Claim 7 has been cancelled. Claims 8-14 have been added. 

Response to Amendment
Applicant's request for reconsideration of the rejection of the last Office action is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 8, and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Egorow DE19544001.
Claim 2. Egorow discloses a tool configured to produce protrusions and cavities located after each other along an edge of a floor panel, wherein the tool is a screw shaped cutter with an axis of rotation parallel with the edge of the floor panel (Fig.1 and 3), wherein the tool comprises double screw rows of teeth (denoted by 20 in Fig.2).

Claim 8. Egorow discloses a tool configured to produce protrusions and cavities located after each other along an edge of a floor panel, wherein the tool is a screw shaped cutter with an axis of rotation parallel with the edge of the floor panel (Fig.1 and 3), wherein the tool comprises rows of teeth (denoted by 24 in Fig.2) including first and second rows of teeth (denoted by 20 in Fig.2) which are directly adjacent to one another.

Claim 9. Egorow discloses the teeth of the first row of teeth contact teeth of the second row of teeth (both teeth share a base in Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 and 8-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bornemann DE20318843U1 in view of Egorow DE19544001.
Claims 2 and 8. Bornemann discloses a tool configured to produce protrusions and cavities located after each other along an edge of a floor panel, wherein the tool is a screw shaped cutter with an axis of rotation parallel with the edge of the floor panel (Fig.6), but failed to disclose the rest of the limitation herein. 
	Egorow discloses a tool which is a screw shaped cutter comprising rows of teeth (denoted by 24 in Fig.2) including first and second rows of teeth (denoted by 20 in Fig.2) which are directly adjacent to one another. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify and duplicate the rows of teeth for a different protrusion and cavity configuration as suggested by Egorow, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claims 3 and 10. Bornemann as modified discloses a diameter of the tool is smaller (at 1, Fig.6) on an entrance side than on an opposite exit side (opposite end of 1, Fig.6). 

Claims 4 and 11. Bornemann as modified discloses a pitch of the tool defines the intermediate distance of the cavities and the protrusions (illustrated by a longitudinal length of tool in Fig.6).

Claims 5 and 12. Bornemann as modified discloses the teeth include teeth made of industrial diamonds (P.0011 - see attached translated).

Claims 6 and 13. Bornemann as modified discloses the tool comprises more than one entrance (when panel is fed from left or right of the tool).

Claims 7 and 14. Bornemann as modified discloses the tool comprises double screw rows of teeth (Fig.2)
Claim 9. Bornemann as modified discloses the teeth of the first row of teeth contact teeth of the second row of teeth (both teeth share a base in Fig.2 of Egorow).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633